I concur in the majority opinion in so far as the plaintiff-appellant Fenton and the cross-appeal of the defendants-respondents are concerned.
Perhaps the conclusion reached by the majority does substantial justice between the Irrigation District and the Appellants Buell and Fletcher. However, I cannot concur in that conclusion because in my opinion the defendants' fifth affirmative defense does not state facts sufficient to constitute a defense as against the plaintiffs Buell and Fletcher and, therefore, said plaintiffs' demurrer to said fifth affirmative defense should have been sustained. The fifth affirmative defense, so far as pertinent, reads as follows: "That the said Fred R. Fenton as such fiscal agent and while in such fiduciary capacity for King Hill Irrigation District induced and procured the plaintiffs W. E. Buell and Jack Fletcher to advance, and they did advance, moneys in the approximate sum of $9,000.00 to purchase, and there was purchased therewith, 67 1/2% of the judgment alleged in paragraph VI of the petition for writ of mandate, for and on behalf of King Hill Irrigation District but that the said judgment was placed in the names of the said Jack Fletcher and W.E. Buell and that King Hill Irrigation District is entitled to such judgment so purchased for them upon repayment of said amount advanced by the said Fletcher and Buell."
It was not the pleader's intention, I am sure, and the trial court did not construe this allegation as being one to the effect that Buell and Fletcher advanced or loaned the money in question to either the Irrigation District or Fenton. If that were the contention it would fail for the want of any proof whatever to support it. Upon this allegation and the testimony set out in the majority opinion is hung a finding to the effect that Buell and Fletcher knew of the fiduciary capacity of Fenton and of his violation of such relationship. I think the finding is not responsive to the allegation.